UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                                )
 In re:                                         )
                                                )     Case No. 20-10322
 The Diocese of Buffalo, N.Y.,                  )
                                                )     Chapter 11
                       Debtor.                  )
                                                )

  NOTICE OF MOTION FOR ENTRY OF AN ORDER DECLARING THAT LIPSITZ
      GREEN SCIME CAMBRIA LLP VIOLATED THE AUTOMATIC STAY
        BY TAKING ACTION TO OBTAIN PROPERTY OF THE ESTATE
        AND AWARDING THE DIOCESE DAMAGES AND SANCTIONS

        PLEASE TAKE NOTICE, that on January 19, 2021, The Diocese of Buffalo, N.Y. (the
“Diocese”), by and through its undersigned counsel, moved (the “Motion”) the United States
Bankruptcy Court for the Western District of New York (the “Court”) for entry of an order: (i)
declaring that Lipsitz Green Scime Cambria LLP (“Lipsitz”) violated the automatic stay by taking
action to obtain property of the estate against the Diocese; (ii) awarding the Diocese damages and
sanctions; and (iii) granting such other and further relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE, that any objections or responses to the
Application must conform to the Federal Rules of Bankruptcy Procedure and the Local
Bankruptcy Rules for the Western District of New York and be filed with the Court and served
in accordance with Local Rule 9013-1 upon the following parties: (i) counsel to the Diocese,
Bond, Schoeneck & King, PLLC, One Lincoln Center, Syracuse, New York 13202, Attn: Stephen
A. Donato, Charles J. Sullivan, Sara C. Temes, and Grayson T. Walter, (ii) the Office of the United
States Trustee for the Western District of New York, 300 Pearl Street, Suite 401, Buffalo, NY
14202. Attn: Joseph W. Allen, (iii) counsel to the Official Committee of Unsecured Creditors,
Pachulski, Stang, Ziehl & Jones, LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles,
California, 90067-4003, Attn. James I. Stang, and 780 Third Avenue, 34th Floor, New York, New
York, 10017-2024, Attn. Ilan Scharf, and (iv) and those persons who have formally appeared and
requested service in this case pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure.

        PLEASE TAKE FURTHER NOTICE, a hearing to consider the Application and any
objections related thereto will be held on February 10, 2021 at 2:00 p.m. (prevailing Eastern
time), or as soon thereafter as counsel may appear and be heard, before the Honorable Carl L.
Bucki, Chief United States Bankruptcy Judge for the Western District of New York, or such other
judge as may be sitting in his stead in the Robert H. Jackson U.S. Courthouse, 2 Niagara Square,
Buffalo, NY 14202.




                                                1
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 1 of 16
Dated: January 19, 2021                   BOND, SCHOENECK & KING, PLLC


                                          By:     /s/ Stephen A. Donato
                                          Stephen A. Donato
                                          Charles J. Sullivan
                                          Sara C. Temes
                                          Grayson T. Walter
                                          One Lincoln Center
                                          Syracuse, NY 13202-1355
                                          Telephone: (315) 218-8000
                                          Fax: (315) 218-8100
                                          Emails:         sdonato@bsk.com
                                                          csullivan@bsk.com
                                                          stemes@bsk.com
                                                          gwalter@bsk.com

                                          Attorneys for The Diocese of Buffalo, N.Y.




                                      2
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 2 of 16
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                                 )
 In re:                                          )
                                                 )     Case No. 20-10322
 The Diocese of Buffalo, N.Y.,                   )
                                                 )     Chapter 11
                         Debtor.                 )
                                                 )

             MOTION FOR ENTRY OF AN ORDER DECLARING THAT LIPSITZ
             GREEN SCIME CAMBRIA LLP VIOLATED THE AUTOMATIC STAY
               BY TAKING ACTION TO OBTAIN PROPERTY OF THE ESTATE
               AND AWARDING THE DIOCESE DAMAGES AND SANCTIONS

          The Diocese of Buffalo, N.Y. (the “Diocese”), by and through its undersigned counsel, as

and for its motion requesting the entry of an Order, in substantially the form attached hereto as

Exhibit A, (i) declaring that Lipsitz Green Scime Cambria LLP (“Lipsitz”) violated the automatic

stay by taking action to obtain property of the estate; (ii) awarding the Diocese damages and

sanctions; and (iii) granting such other and further relief as the Court deems just and proper (the

“Motion”). In support of the Motion, the Diocese respectfully sets forth as follows:

                                   JURISDICTION AND VENUE

          1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334(b).

          2.     This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (E), (M) and (O).

          3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

          4.     The statutory bases for the relief requested are sections 105(a), 362(a)(3), and

362(k) of title 11 of the United States Code (11 U.S.C. §§ 101 et seq., the “Bankruptcy Code”) and

Rules 9014 and 9020 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”).




11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 3 of 16
                                        BACKGROUND

        5.     On February 28, 2020 (the “Petition Date”), the Diocese filed a voluntary petition

for relief under chapter 11 of title 11 of the United States Code (11 U.S.C. § 101 et seq., the

“Bankruptcy Code”) with the United States Bankruptcy Court for the Western District of New

York (the “Court”), commencing the Diocese’s chapter 11 case (this “Chapter 11 Case”). The

Diocese continues to operate its business and manage its properties as a debtor in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request for a trustee or

examiner has been made in this Chapter 11 Case.

        6.      On March 11, 2020, the Office of the United States Trustee appointed the Official

Committee of Unsecured Creditors (the “Committee”) pursuant to Bankruptcy Code section 1102

[Docket No. 92].

        7.     Information regarding the Diocese’s history, business operations and structure, and

the events leading up to this Chapter 11 Case is set forth in the Affidavit of Rev. Peter J. Karalus

Regarding Structure and Pre-Filing History of The Diocese of Buffalo and in Support of the

Chapter 11 Petition and First Day Pleadings and the Affidavit of Charles Mendolera Regarding

the Diocese’s Assets and Operations and in Support of the Chapter 11 Petition and First Day

Pleadings, each of which was filed on the Petition Date and is incorporated herein by reference

[Docket Nos. 7, 8].

        8.     Beginning on or about July 1, 1973, and at all times thereafter, the Diocese has

maintained a joint self-insurance program (the “SIP”) which provides comprehensive risk

management services and insurance coverage for the Diocese and also for parishes, schools and

other related Catholic entities, including Catholic ministry entities and institutions within the

geographical territory of the Diocese (the “SIP Participants”). The Diocese holds a property



                                                 2
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 4 of 16
interest in the insurance coverages, that are now, or have in the past, been maintained pursuant to

the SIP. Such property interest constitutes property of the Diocese’s chapter 11 estate.

        9.       Under the SIP, the Diocese has continually maintained policies of excess insurance

covering general liability claims against the SIP Participants (including claims for personal injury,

sexual misconduct, and errors and omissions). The Diocese is responsible for coordinating the

defense of, and paying all defense costs and claims for losses by any SIP Participant, up to the

point of available excess coverage.1

        10.       By order entered April 21, 2020, the Court authorized the Diocese to continue to

maintain the SIP during this Chapter 11 Case and to pay claims, premiums, defense costs,

obligations and administrative costs of the SIP in the ordinary course of business consistent with

its prepetition practices [Docket No. 253].

        11.      The Diocese has maintained from the commencement of this Chapter 11 Case, that

actions against entities insured under the SIP draw down on insurance policies which are property

of the estate and could be used to satisfy claims against the Diocese.

        12.      Despite prior notice sent to Lipsitz by the Diocese, the Lipsitz firm has taken

affirmative actions on behalf of certain of their clients which violate the automatic stay and will

damage the Diocese’s estate and by extension, every other creditor of the Diocese. These actions

directly contradict the policy goals of the Bankruptcy Code and could damage the Chapter 11 Case.

                                 STAY ADVERSARY PROCEEDING

        13.      On May 2, 2020, the Diocese commenced an adversary proceeding (the “Stay

Adversary”) [Adv. Case No. 20-01016], seeking entry of an order, pursuant to 11 U.S.C. §§ 105

and 362, enjoining the continued prosecution of certain lawsuits against the Diocese and/or non-


1
 A more detailed discussion of the SIP can be found in the Declaration of John M. Scholl Regarding the Diocese’s
Self Insurance Program and Available Insurance Coverage [Adv. Case No. 20-01016, Docket No. 5].

                                                        3
11877258.4
    Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                     Description: Main Document , Page 5 of 16
debtor parishes, schools and other Catholic ministry entities and institutions within the

geographical territory of the Diocese (the “Additional Stay Parties”).   All of the Additional Stay

Parties are also SIP Participants.

        14.    On July 2, 2020, the Court entered a decision and order preliminarily enjoining the

continued prosecution of abuse claims against the Additional Stay Parties until September 15, 2020

[Stay Adversary, Docket No. 70].

        15.    On October 9, 2020, the Diocese filed the Motion for Entry of Stipulation and Order

Staying the Continued Prosecution of Certain Lawsuits (the “Stay Stipulation Motion”) [Stay

Adversary, Docket No. 79]. The Stay Stipulation Motion sought approval of a stipulation between

the Diocese, Additional Stay Parties, and the Committee staying certain actions alleging that the

Diocese and/or one or more of the Additional Stay Parties are liable for instances of sexual abuse

that, prior to and but for the enactment of the New York Child Victims Act, were barred by the

applicable statute of limitations (each, a “CVA Action”).

        16.    On October 29, 2020, Lipsitz filed an objection to the Stay Stipulation Motion (the

“Lipsitz Objection”) [Stay Adversary, Docket No. 81], on behalf of 35 plaintiffs of CVA Actions

(the “Lipsitz Plaintiffs”).   As set forth in the Lipsitz Objection, there are currently 23 pending

motions to sever the Diocese from certain CVA Actions pending in New York State Supreme

Court, which are returnable January 25, 2021 (the “Severance Motions”). See Lipsitz Objection

¶ 11.

        17.    On November 2, 2020, the Court held a hearing on the Stay Stipulation Motion (the

“Stay Stipulation Hearing”) [Stay Adversary, Docket No. 83]. At the Stay Stipulation Hearing,

the Court requested, among other things, that Lipsitz provide a list of Lipsitz Plaintiffs who were

survivors of abuse that occurred before July 1, 1973, when the SIP was implemented by the



                                                  4
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 6 of 16
Diocese. On November 20, 2020, Lipsitz filed a letter dated November 19, 2020 by Amy C. Keller

of Lipsitz (the “Keller Letter”), containing list of 18 individuals who were allegedly victimized

before July 1, 1973 (the “Pre 1973 Survivors”). A copy of the Keller Letter is attached hereto as

Exhibit B.

        18.    By letter dated December 3, 2020, the Diocese responded to the Keller Letter (the

“Automatic Stay Letter”) [Stay Adversary, Docket No. 91] providing insurance coverage

information with respect to certain of the Lipsitz clients. A copy of the Automatic Stay Letter is

attached hereto as Exhibit C. Through the Automatic Stay Letter, the Diocese advised Lipsitz that

prosecuting an action which is based upon allegations of abuse which are alleged to have occurred

during any period of time in which the Additional Stay Parties are covered as additional insureds

under the Diocese’s SIP insurance policies, including, without limitation, any attempt to sever the

Diocese and proceed with such action solely against the Additional Stay Parties, is an act to obtain

possession of, or exercise control over, property of the Diocese’s bankruptcy estate, in violation

of the automatic stay imposed pursuant to 11 U.S.C. § 362(a)(3).

        19.    The Automatic Stay Letter also provided the following list of Lipsitz Plaintiffs

whom have alleged abuse occurring during the SIP coverage period and which are therefore clearly

stayed by section 362(a)(3) as a result of the shared insurance coverage implicated by such claims:

                Plaintiff                   Index No.                Timeframe of
                                                                    Alleged Abuse
                LG 1 Doe                    811175/2019             1985-1986
                LG 2 Doe                    811230/2019             1978-1979
                LG 3 Doe                    811339/2019             1981-1982
                LG 4 Doe                    811442/2019             1971-1974
                LG 10 Doe                   812011/2019             1971-1973
                LG 11 Doe                   814319/2019             1988-1989
                LG 12 Doe                   814320/2019             1988-1989
                LG 13 Doe                   814321/2019             1988-1989
                LG 14 Doe                   814322/2019             1988-1989
                LG 15 Doe                   814323/2019             1988-1989

                                                 5
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 7 of 16
                  LG 16 Doe                  814317/2019            1988-1989
                  LG 17 Doe                  814315/2019            1988-1989
                  LG 18 Doe                  812169/2019            2001
                  LG 19 Doe                  812168/2019            1978-1981
                  LG 21 Doe                  812171/2019            1963-1973
                  LG 23 Doe                  812007/2019            1977-1978
                  LG 24 Doe                  812691/2019            1976-1979
                  LG 25 Doe                  812755/2019            1974-1978
                  LG 26 Doe                  813996/2019            1973-1975
                  LG 30 Doe                  814010/2019            1972-1974
                  LG 65 Doe                  810098/2020            1981-1983
                  Dorian Reeves              808176/2020            1984-1985
                  Wyatt Schoenle             809143/2020            1978-1979

        20.      The Automatic Stay Letter further provided the following list of Lipsitz Plaintiffs

that alleged abuse that occurred before the SIP was implemented in 1973, but that potentially

involves shared insurance coverage for the relevant Additional Stay Parties and the Diocese:

     Plaintiff                 Index No.           Timeframe of        Pre-July 1, 1973
                                                   Alleged Abuse       Carrier
     LG 27 Doe                 813442/2019         1970-1972           Aetna Insurance Co.

     LG 28 Doe                 813916/2019         1971-1972           Travelers
     LG 29 Doe                 814008/2019         1962-1965           Aetna Casualty &
                                                                       Surety Co.
     LG 31 Doe                 814383/2019         1958-1960           Jamestown Mutual

     LG 36 Doe                 814700/2019         1969                Merchants Mutual
     LG 49 Doe                 802219/2020         1965                General Accident
     LG 69 Doe                 806229/2020         1965-1966           Fireman's Fund
     LG 77 Doe                 809144/2020         1969-1972           Consortium;
                                                                       Aetna;
                                                                       Newark
     Don E. Whelan             808039/2020         1971                Fireman's Fund

        21.      Finally, the Automatic Stay Letter advised Lipsitz that if the firm or any of the

Lipsitz Plaintiffs undertake any further action to advance the above cases, the Diocese would

pursue an order of civil contempt and sanctions for a willful violation of the automatic stay.

        22.      On December 4, 2020, the Court entered a decision and order, which was revised

on December 7, 2020 (the “Stipulation Order”) [Stay Adversary, Docket No. 92 and 95] approving

                                                  6
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 8 of 16
the Stay Stipulation Request, except as to the Lipsitz Plaintiffs, and other possible parties that did

not receive notice of the Stay Stipulation Motion. The Court noted in the Stay Order that there is

a possibility that Bankruptcy Code section 362(a)(3) may bar the continued prosecution of the

CVA Actions against the Additional Stay Parties notwithstanding the Stipulation Order. See

Stipulation Order, pg. 8-9.

        23.     The Stipulation Order further provides that “nothing in this decision will modify

the application of 11 U.S.C. 362(a). To the extent that a plaintiff is concerned about the relevance

of 11 U.S.C. 362(a)(3) to actions against the parishes or affiliates, that plaintiff may seek the

comfort of a clarifying order under 11 U.S.C. 362(d).” See Stipulation Order, pg. 8-9.

        24.    Despite this warning from the Court, and the Automatic Stay Letter delivered by

the Diocese, the Lipsitz Plaintiffs chose not to file an application for relief from the automatic stay

or a motion seeking a clarifying order under 11 U.S.C. 362(d). Rather, on January 8, 2021, Lipsitz

filed supplemental declarations supporting the Severance Motions in New York State Supreme

Court on behalf of certain Lipsitz Plaintiffs in each of their respective pending CVA Actions (each,

a “Supplemental Declaration”).       Lipsitz filed a Supplemental Declaration on behalf of the

following twenty-two (22) Lipsitz Plaintiffs in each of the underlying CVA Actions pending in the

New York State Supreme Court, Erie County: LG Doe 1, LG Doe 2, LG Doe 3, LG Doe 4, LG

Doe 11, LG Doe 12, LG Doe 13, LG Doe 14, LG Doe 15, LG Doe 16, LG Doe 17, LG Doe 21,

LG Doe 22, LG Doe 23, LG Doe 24, LG Doe 25, LG Doe 26, LG Doe 27, LG Doe 28, LG Doe

29, LG Doe 31, and LG Doe 36 (the “Supplemental Declaration Doe Plaintiffs”).

        25.    By filing the Supplemental Declarations, the Lipsitz firm is indicating that it intends

to move forward with the prosecution of cases against non-debtor entities that will deplete assets

of the Diocese, despite having been advised in the Automatic Stay Letter that doing so would be a



                                                  7
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 9 of 16
violation of the automatic stay. Attached hereto as Exhibit D is a copy of a Supplemental

Declaration filed by Lipsitz in each of the twenty-two (22) CVA Actions.                                While each

Supplemental Declaration is filed in a different CVA Action, the Supplemental Declarations are

substantially the same.

         26.      Lipsitz filed a Supplemental Declaration with respect to twenty-two (22) different

Supplemental Declaration Doe Plaintiffs. Of the Supplemental Declaration Doe Plaintiffs, twenty-

one (21) appear on the Automatic Stay Letter where the Diocese provided Lipsitz insurance

coverage information. Of the Supplemental Declaration Doe Plaintiffs, six (6) allege sexual abuse

which took place previous to 1973.2 Attached hereto as Exhibit E is a list of the Supplemental

Declaration Doe Plaintiffs where a Supplemental Declaration was filed in violation of the

automatic stay and the Diocese previously indicated that insurance coverage existed under

circumstances where the policy is an asset of the estate. The Diocese respectfully submits that

Lipsitz violated the automatic stay sixteen (16) separate times by filing the Supplemental

Declarations with respect to sixteen (16) separate Supplemental Declaration Doe Plaintiffs in the

CVA Actions.

                                            RELIEF REQUESTED

         27.      By this motion, the Diocese requests that the Court issue an Order pursuant to

sections 105(a), 362(a)(3), and 362(k) of the Bankruptcy Code and Bankruptcy Rules 9014 and

9020,3 (i) declaring each of the sixteen (16) Supplemental Declarations filed by Lipsitz which



2
  Despite its best efforts to date, the Diocese has not yet been unable to locate insurance policy documents which
conclude that the Diocese is itself an additional insured party under such policies. However, it was customary for a
parish or other Catholic entity to list the Diocese as an additional insured on insurance coverage previous to 1973.
The Diocese is not currently seeking sanctions for these six (6) actions taken. The Diocese reserves the right to later
seek sanctions for these six Supplemental Declarations, if the Diocese is able to provide evidence in the form of
copies of implicated insurance policies naming the Diocese as an additional insured.
3
  Bankruptcy Rule 9020 provides that “Rule 9014 governs a motion for an order of contempt made by . . . a party in
interest.”

                                                          8
11877258.4
    Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                    Description: Main Document , Page 10 of 16
implicate insurance coverage of the Diocese that are listed in Exhibit E violated the automatic stay;

(ii) awarding the Diocese damages and sanctions; and (iii) granting such other and further relief as

the Court deems just and proper.

                                 BASIS FOR RELIEF REQUESTED

    A. Lipsitz Willfully Violated the Automatic Stay

        28.      Section 362(a) of the Bankruptcy Code provides that “a petition filed under section

301 . . . of this title . . . operates as a stay, applicable to all entities, of

        (3)     any act to obtain possession of property of the estate or of property from the estate
or to exercise control over property of the estate;

11 U.S.C. §§ 362(a)(3).

        29.      What property is considered property of the estate is governed by Bankruptcy Code

section 541 and includes “all legal or equitable interests of the debtor in property as of the

commencement of the case.” 11 U.S.C. § 541(a)(1); In re Prudential Lines, Inc., 107 B.R. 832

(Bankr. S.D.N.Y. 1989).

        30.      Congress intended the scope and application of the automatic stay to be broad in

order to ensure the debtor receives the “fresh start” contemplated by the Bankruptcy Code. See

H.R. Rep. No. 95-595 at 340 (1977); S. Rep. No. 95-989 at 49 (1978), reprinted in 1978

U.S.C.C.A.N. 5987, 6296-97; see also McMullen v. Sevigny (In re McMullen), 386 F.3d 320, 324

(1st Cir. 2004) (holding that the automatic stay “efficiently ensures that the assets remain within

the exclusive jurisdiction of the bankruptcy court pending their orderly and equitable distribution

among the creditors, better enabling the debtor’s ‘fresh start.’”).

        31.      Certain actions taken against non-debtors are also be subject to the automatic stay

under section 362(a)(3). See, e.g. In re Gucci, 126 F.3d 380, 392 (2d Cir. 1997) (“We have ruled

that an action taken against a nondebtor which would inevitably have an adverse impact upon the


                                                       9
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                   Description: Main Document , Page 11 of 16
property of the estate must be barred by the automatic stay”); see also In re 48th St. Steakhouse,

Inc., 835 F.2d 427, 431 (2d Cir. 1987).

        32.    Additionally, where a liability insurance policy is an important asset of the estate,

any action, even an action against a non-debtor, which may diminish the value of that asset, is

subject to the automatic stay under section 362(a)(3). See A.H. Robins Co. v. Piccinin, 788 F.2d

994, 1001–02 (4th Cir. 1986) (holding that “actions ‘related to’ the bankruptcy proceedings

against the insurer or against officers or employees of the debtor who may be entitled to

indemnification under such policy or who qualify as additional insureds under the policy are to be

stayed under section 362(a)(3)”).

        33.    Similarly, proceeds of an insurance policy are property of the estate, and actions

against non-debtor co-insureds that “affects the debtors’ interest in the proceeds” are subject to the

automatic stay under section 362(a)(3). In re Metro. Mortg. & Sec. Co., Inc., 325 B.R. 851, 857

(Bankr. E.D. Wash. 2005) (holding that third-party litigation against non-debtor co-insureds are

subject to the automatic stay because “[co]insureds have undivided, unliquidated interests in the

identical asset, i.e., the policy proceeds. Continued diminution of those proceeds affects the

debtors' interests in and rights to recover the proceeds”); see also In re Circle K Corp., 121 B.R.

257, 261 (Bankr. D. Ariz. 1990) (holding that “continued prosecution of [third party litigation

against non-debtor] affects debtor's property interests in a valuable estate asset in violation of the

automatic stay”).

        34.    In Metro. Mortg. & Sec. Co., Inc., the court noted the distinction in policy

objectives between insurance and bankruptcy law:

               Under principles of insurance law, all entities or persons having an
               interest in the policy proceeds would engage in a race to judgment
               or settlement with the fleetest claimants realizing upon their interest
               while the slower claimants were deprived of their interest. Such a


                                                 10
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                   Description: Main Document , Page 12 of 16
               result is contrary to the fundamental principle of bankruptcy law that
               all of the debtors' interests in property are to be equitably
               distributed. The problem is worsened in this case by the fact that the
               cost of determining each claimant's interest in the policy proceeds
               may deplete the proceeds before all but the very fleetest claimants
               recover.

Metro. Mortg. & Sec. Co., Inc., at 857 (adding that “Because of the number of lawsuits and

arbitrations and the number of third-parties seeking recovery, it is quite likely that the limits of

these policies will be exhausted before the majority of the claims are fully litigated”).

        35.    The Diocese provided Lipsitz with insurance coverage information for the Lipsitz

Plaintiffs. This Court, through the Stipulation Order invited Lipsitz to file a motion seeking a

comfort order before moving forward with its motions to sever. None of the warnings were heeded

and instead Lipsitz forged ahead with the Supplemental Declarations with respect to twenty-one

(21) of the CVA Plaintiffs where Diocese insurance coverage is implicated. Further, these

Supplemental Declarations misstated the status of events in this Chapter 11 Case.

        36.    All other CVA Actions are currently stayed, voluntarily through the Stipulation

Order. Lipsitz is attempting to win a race to the courthouse to obtain verdicts against non-debtor

entities which have insurance coverage through the SIP. Like in Metro, allowing the Lipsitz

Plaintiffs to continue prosecuting their CVA Actions in state court would deplete available assets

for the abuse survivor pool as a whole, and therefore, the automatic stay under section 362(a)(3)

should apply to the Lipsitz Plaintiffs’ CVA Actions to the extent they deplete property of the estate.

    B. Sixteen of the Supplemental Declarations are Void Ab Initio

        37.    Judicial actions and proceedings commenced against a debtor without relief from

the automatic stay are void ab initio. In re Ebadi, 448 B.R. 308, 313 (Bankr. E.D.N.Y. 2011) (“In

the Second Circuit, actions taken in violation of the automatic stay are generally void ab initio.”)

(citing Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 527 (2d Cir. 1994)).


                                                 11
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                   Description: Main Document , Page 13 of 16
          38.   Thus, because sixteen (16) of the Supplemental Declarations were filed in violation

of the automatic stay, the Supplemental Declarations filed by Lipsitz for the Supplemental

Declaration Doe Plaintiffs listed in Exhibit E should be deemed void ab initio.

    C. Sanctions Are Warranted

          39.   Section 105(a) of the Bankruptcy Code authorizes a court to issue “any order,

process or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). Under this section, the Court may award damages to a corporate debtor such as

the Diocese for willful stay violations as a sanction for civil contempt. Maritime Asbestosis Legal

Clinic v. LTV Steel Co. (In re Chateaugay Corp.), 920 F.2d 183, 186-187 (2d Cir. 1990)

(“contempt proceedings are the proper means of compensation and punishment for willful

violations of the automatic stay”); Ball v. A.O. Smith Corp., 321 B.R. 100, 108 (N.D.N.Y 2005);

Rediger Invs. Corp. v. H Granados Communs., Inc. (In re H Granados Communs., Inc.), 503 B.R.

726, 733 (B.A.P. 9th Cir. 2013).

          40.   Further, “the necessary level of willfulness is not particularly high . . . it merely

must be shown that the alleged violator had knowledge of the bankruptcy case and the existence

of the automatic stay.” A.C.E. Elevator Co. v. Local no. 1 (In re A.C.E. Elevator Co.), Case No.

04-17994 (RDD), 2009 Bankr. LEXIS 3089, at *17 (Bankr. S.D.N.Y. 2009); Fidelity Mortg.

Investors v. Camelia Builders, Inc., 550 F.2d 47, 51, 57 (2d Cir. 1976) (awarding costs, including

reasonable attorney’s fees under section 105 for action against debtor done with “knowledge” of

automatic stay and “deliberate[]” disregard of the bankruptcy rules), cert. denied, 429 U.S. 1093

(1977).

          41.   Section 362(k) of the Bankruptcy Code provides that “an individual injured by any

willful violation of a stay provided by this section shall recover actual damages, including costs



                                                 12
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                   Description: Main Document , Page 14 of 16
and attorneys' fees, and, in appropriate circumstances, may recover punitive damages.” 11 U.S.C.

§ 362(k). Under section 362(k), “specific intent to violate the stay is not required; instead, ‘general

intent in taking actions which have the effect of violating the automatic stay’ is sufficient to warrant

damages.” In re Sturman, 2011 WL 4472412, at *2 (S.D.N.Y. 2011) (quoting In re Dominguez,

312 B.R. 499, 508 (Bankr. S.D.N.Y.2004)).

        42.     The facts surrounding Lipsitz’s prohibited conduct in the Diocese’s Chapter 11

Case are clear. The Diocese informed Lipsitz in the Automatic Stay Letter that the automatic stay

applied to the continued prosecution of the Lipsitz Plaintiffs’ CVA Actions, and the Lipsitz

Plaintiffs were even invited by the Court to seek clarification whether prosecution of any of the

Lipsitz Plaintiffs’ CVA Actions would be a violation of section 362(a)(3). Even if Lipsitz had a

belief that the automatic stay did not apply, it had a duty to take steps to obtain a confirming order,

especially in light of the comments of the Diocese and the Court. The only conclusion that can be

drawn is that Lipsitz had knowledge of the automatic stay and intentionally violated the automatic

stay by filing the Supplemental Declarations anyway.

        43.     Based upon the foregoing, the Diocese requests that the Court, pursuant to its

inherent power to sanction parties for violation of the automatic stay, impose monetary sanctions

on Lipsitz including, without limitation, reimbursement of the fees incurred or to be incurred by

the Diocese’s counsel in connection with the Lipsitz Plaintiffs’ CVA Actions and this Motion.

For the avoidance of doubt, the Diocese is seeking monetary damages from Lipsitz for its willful

violations, not from the Lipsitz Plaintiffs themselves.

        WHEREFORE, based upon the foregoing, the Diocese respectfully request that the Court

issue an Order substantially in the form attached as Exhibit A (i) declaring that Lipsitz violated the

automatic stay by filing Supplemental Declarations in the sixteen (16) Supplemental Declaration



                                                  13
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                   Description: Main Document , Page 15 of 16
Doe Plaintiffs’ CVA Actions; (ii) awarding the Diocese damages and sanctions; and (iii) granting

such other and further relief as the Court deems just and proper.




Dated: January 19, 2021                              BOND, SCHOENECK & KING, PLLC


                                                     By:     /s/ Stephen A. Donato
                                                     Stephen A. Donato
                                                     Charles J. Sullivan
                                                     Sara C. Temes
                                                     Grayson T. Walter
                                                     One Lincoln Center
                                                     Syracuse, NY 13202-1355
                                                     Telephone: (315) 218-8000
                                                     Fax: (315) 218-8100
                                                     Emails:         sdonato@bsk.com
                                                                     csullivan@bsk.com
                                                                     stemes@bsk.com
                                                                     gwalter@bsk.com

                                                     Attorneys for The Diocese of Buffalo, N.Y.




                                                14
11877258.4
   Case 1-20-10322-CLB, Doc 831, Filed 01/19/21, Entered 01/19/21 17:47:39,
                   Description: Main Document , Page 16 of 16
